EXHIBIT 10.20

 

LOGO [g74638g72q09.jpg]

 

115 Sansome Street, Suite #310

San Francisco, California 94104

  

(415) 415-7880 Tel.

(415) 875-7075 Fax

10 March 2009

Jane Moffitt

460 Nimitz Avenue

Redwood City, CA 94061

 

Re: Amendment to Offer Letter

Dear Jane:

Nile Therapeutics, Inc. (the “Company”) is pleased to offer an amendment to your
current terms of employment as set forth in that offer letter dated April 25,
2008, as amended to date (the “Existing Offer Letter”). Effective upon your
agreement with the terms of this letter, the paragraph in the Existing Offer
Letter beginning with “For purposes of this letter, a ‘Change in Control’ shall
mean . . .” shall be amended and restated in its entirety to read as follows:

For purposes of this letter, a “Change in Control” shall mean a transaction or
series of transactions (other than an offering of the Company’s stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition. Notwithstanding the
foregoing, no transaction shall be considered a Change of Control for the
purposes of this letter: (A) if the stockholders existing prior to such
transaction(s) hold in the aggregate more than fifty percent (50%) of the
securities or assets of the surviving or resulting company; or (B) in connection
with a private placement of equity securities of the Company in connection with
a financing of the Company’s on-going operations.

While the Existing Offer Letter with be amended and restated as set forth above,
the remainder of your Existing Offer Letter shall otherwise remain unchanged and
in full force and effect. Please indicate your agreement with these terms by
signing and dating the enclosed duplicated original of this letter agreement and
returning it to me.

 

Sincerely, Nile Therapeutics, Inc. By:   /s/ Peter Strumph   Peter Strumph  
Chief Executive Officer

I have read and accept this amendment to my Existing Offer Letter:

 

Date: 10 March 2009     /s/ Jane Moffitt

 

Page 1